Citation Nr: 1800254	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-09 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for uterine fibroids status post total hysterectomy, to include as secondary to service-connected Hodgkin's disease; and if so, whether the reopened claim should be granted. 

2.  Entitlement to special monthly compensation based on anatomical loss of a creative organ. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1986 to January 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for uterine fibroids status post total hysterectomy and entitlement to special monthly compensation based on anatomical loss of a creative organ are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2009 rating decision, the RO denied a claim of entitlement to service connection for uterine fibroids.

2.  The evidence associated with the claims file subsequent to the June 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for uterine fibroids.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for uterine fibroids status post total hysterectomy, to include as secondary to service-connected Hodgkin's disease.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally filed a claim of entitlement to service connection for uterine fibroids in June 2008.  A June 2009 rating decision denied service connection for that disability based on a finding that there was no indication of a nexus between the Veteran's uterine fibroids and her active service.  The Veteran did not appeal that decision. 

The pertinent evidence that has been received since the June 2009 rating decision includes the Veteran's statements regarding the onset of her symptoms; the Veteran's assertions about the side effects she experienced after receiving chemotherapy; medical treatment records indicating a possible correlation between the Veteran's abnormal bleeding, fibroids, and her chemotherapy treatment; and a new VA examination in June 2011 which indicated that during the pendency of the appeal, the Veteran underwent a hysterectomy. 

The Board finds that the additional evidence added to the record is new and material.  It is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening the claim of entitlement to service connection for uterine fibroids status post hysterectomy is warranted.   


ORDER

New and material evidence has been presented and reopening the claim of entitlement to service connection for uterine fibroids status post hysterectomy is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

The Veteran was afforded a VA examination in October 2008.  At the October 2008 VA examination, the Veteran was found to have uterine fibroids.  The examiner opined that it was less likely than not that the Veteran's uterine fibroids were incurred as a result of her active service, or service-connected Hodgkin's disease.  However, the examiner opined that there might be a contributing factor concerning the fact that Hodgkin's disease with chemotherapy could cause abnormal bleeding, and that the Veteran was later found to have abnormal bleeding and uterine fibroids.  No further rationale in support of the negative opinion was provided.  

VA treatment records from March 2011 indicated that the Veteran underwent a total hysterectomy due to continuing abnormal bleeding.  Pathology from her uterus indicated that she had several fibroids at the time of her hysterectomy.  In June 2011, the Veteran was afforded another VA examination.  The examiner noted that since her total hysterectomy, the Veteran's symptoms had subsided.  That was corroborated by VA treatment records from May and June 2011.  The Veteran relayed to the examiner that after the completion of chemotherapy, her menstrual flow began becoming heavier and more painful.  The examiner mentioned CT scans conducted between April 1998 and May 2004, which were all negative for fibroids.  The examiner opined that the Veteran's uterine fibroids were less likely than not related to her Hodgkin's disease and chemotherapy treatment.  No rationale was provided.  

The Veteran has not contended, and the record does not show, that her uterine fibroids, when at issue, were directly due to her active service.  Rather, the Veteran asserts that they were as due to her Hodgkin's disease, and in the alternative, that they were the result of the treatment she received for her service-connected Hodgkin's disease.  Remarkably, no medical opinion of record has adequately addressed this possible nexus, regardless of a plethora of medical evidence indicating a possible correlation.  As neither VA medical opinion has provided a sufficient rationale, or rather, any rationale at all, the Board finds that they are inadequate and cannot serve as the basis of a denial of entitlement to service connection.  

In light of the above, the Board finds that an addendum opinion must be obtained to determine the nature and etiology of any uterine fibroid disability.

With regard to the Veteran's claim of entitlement to special monthly compensation based on anatomical loss of a creative organ, the Board finds that the Veteran's claim is inextricably intertwined with her claim which remains on appeal for service connection for uterine fibroids.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, return the claims file to the same examiner who performed the June 2011 VA examination for a complete review of the claims file and an addendum opinion.  The claims file must be made available to the examiner and reviewed in its entirety.  The examiner must note their review in the report.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any uterine fibroid disability, and resulting hysterectomy, which was present at any time throughout the pendency of the appeal, was caused or chronically worsened by her service-connected Hodgkin's disease, to include any residual effects occurring as due to her chemotherapy treatment for Hodgkin's disease.  In forming the opinion, the examiner should specifically address the October 2008 VA examiner's opinion that there may be a correlation between the Veteran's treatment for Hodgkin's disease and her subsequent development of uterine fibroids.  

A complete rationale for any opinion offered must be provided.  

If the June 2011 VA examiner is unavailable, the claims file should be forwarded to another examiner with the appropriate expertise to provide the requested opinion and supporting rationale.  Another VA examination of the Veteran should only be conducted if deemed necessary by the examiner providing the opinions.  

3.  Confirm that all opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


